     Case 3:18-cv-00390-MMD-CLB Document 46 Filed 10/21/20 Page 1 of 2




1

2

3                              UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                 ***
6     JAQUAN BARNES,                                    Case No. 3:18-cv-00390-MMD-CLB
7                                         Plaintiff,                   ORDER
             v.
8
      WILLIAM GETTIERR, et al.,
9
                                     Defendants.
10

11          Pro se Plaintiff JaQuan Barnes brings this action under 42 U.S.C. § 1983. Before
12   the Court is the Report and Recommendation (“R&R” or “Recommendation”) of United
13   States Magistrate Judge Carla L. Baldwin (ECF No. 45), recommending the Court grant
14   Defendants’ case-dispositive summary judgment motion (ECF No. 36 (“Motion”)),
15   primarily because Plaintiff failed to exhaust his administrative remedies. Plaintiff had until
16   October 13, 2020 to file an objection. (ECF No. 45.) To date, no objection to the R&R has
17   been filed. For this reason, and as explained below, the Court adopts the R&R, will grant
18   Defendants’ Motion, and direct entry of judgment in their favor.
19          The Court “may accept, reject, or modify, in whole or in part, the findings or
20   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party
21   fails to object to a magistrate judge’s recommendation, the Court is not required to
22   conduct “any review at all . . . of any issue that is not the subject of an objection.” Thomas
23   v. Arn, 474 U.S. 140, 149 (1985); see also United States v. Reyna-Tapia, 328 F.3d 1114,
24   1116 (9th Cir. 2003) (“De novo review of the magistrate judges’ findings and
25   recommendations is required if, but only if, one or both parties file objections to the
26   findings and recommendations.”) (emphasis in original); Fed. R. Civ. P. 72, Advisory
27   Committee Notes (1983) (providing that the Court “need only satisfy itself that there is no
28   clear error on the face of the record in order to accept the recommendation.”).
     Case 3:18-cv-00390-MMD-CLB Document 46 Filed 10/21/20 Page 2 of 2




1           Because there is no objection, the Court need not conduct de novo review, and is

2    satisfied Judge Baldwin did not clearly err. Here, Judge Baldwin recommends granting

3    Defendants’ unopposed summary judgment motion because the evidence proffered by

4    Defendants shows Plaintiff did not exhaust his administrative remedies, and, alternatively,

5    Defendants proffered sufficient evidence to establish that Plaintiff’s claims fail on their

6    merits. (ECF No. 45 at 4-8.) Judge Baldwin also correctly noted that Plaintiff “was advised

7    of his obligations to respond to the motion for summary judgment, [but Plaintiff] failed to

8    do so.” (Id. at 2.) More generally, Judge Baldwin properly evaluated the merits of

9    Defendants’ Motion even though Plaintiff did not file a response. (See generally id.) The

10   Court agrees with Judge Baldwin’s analysis. Having reviewed the R&R and the record in

11   this case, the Court will adopt the R&R in full.

12          It is therefore ordered that Magistrate Judge Carla L. Baldwin’s Report and

13   Recommendation (ECF No. 45) is accepted and adopted in full.

14          It is further ordered that Defendants’ motion for summary judgment (ECF No. 36)

15   is granted.

16          The Clerk of Court is directed to enter judgment accordingly and close this case.

17          DATED THIS 21st Day of October 2020.

18

19

20                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
21

22

23

24

25
26

27

28
                                                   2
